


117 S2616 IS: Livable Communities Act of 2021
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2616
IN THE SENATE OF THE UNITED STATES

August 5, 2021
Mr. Menendez (for himself, Ms. Cortez Masto, Mr. Van Hollen, Mr. Wyden, Mr. Reed, Mrs. Gillibrand, Mr. Padilla, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs

A BILL
To create livable communities through coordinated public investment and streamlined requirements, and for other purposes.


1.Short titleThis Act may be cited as the Livable Communities Act of 2021. 2.FindingsCongress finds that—
(1)key Federal programs can boost economic growth at the local and regional level through better coordination of housing, transportation, and related infrastructure investments; (2)Federal regulations and policies should support community efforts to implement and sustain progress toward the achievement of locally-defined development goals, in terms of—
(A)geographic location and proximity to existing resources; (B)developing transportation choices that serve the needs of all users and fit within the context of the community;
(C)maintaining structural and indoor environmental quality and minimizing health hazards; and (D)ensuring that minority and low-income communities have greater access to existing and future transportation services and healthy and affordable housing resources; 
(3)greater coordination of public investment will provide direct support for immediate job creation and lay the groundwork for long-term resilience and prosperity by leveraging significant private sector and philanthropic investment to make the most of Federal funding; and (4)improved coordination of Federal housing, transportation, water infrastructure, and climate and resiliency investments will strengthen local communities’ ability to plan for and respond to the effects of climate change. 
3.PurposesThe purposes of this Act are— (1)to strengthen rural, suburban, and urban economies by enabling communities to establish goals for the future and to chart a course for achieving such goals;
(2)to promote local leadership by encouraging communities to develop innovative solutions that reflect the unique economic assets and needs of the communities; (3)to maximize returns on Federal funding of housing, transportation, and environmental infrastructure and resiliency projects through the coordination of Federal grant programs and improving the efficiency and effectiveness of programs and policies of the Department of Housing and Urban Development, the Department of Transportation, the Environmental Protection Agency, and other Federal agencies, as appropriate; 
(4)to ensure that Federal funding supports locally defined long range development goals; (5)to make investments in housing, transportation, environmental, and resiliency projects in and for the benefit of historically disadvantaged or underserved minority and low-income communities; 
(6)to support a Federal initiative to support healthy housing and reduce the prevalence and severity of housing-related health hazards; and (7)to support the efforts of local communities to address the impact of climate change, including increased resilience to extreme weather events.
4.DefinitionsIn this Act, the following definitions shall apply: (1)Affordable housingThe term affordable housing means housing, the cost of which does not exceed 30 percent of the income of low-, very low-, and extremely low-income families. 
(2)Comprehensive regional planThe term comprehensive regional plan means a plan that— (A)uses a cooperative, locally controlled, and inclusive public engagement process to identify needs and goals across a region and to integrate related planning processes;
(B)prioritizes projects for implementation, including healthy housing projects; and (C)is tied to capital improvement programs and annual budgets.
(3)DepartmentThe term Department means the Department of Housing and Urban Development. (4)DirectorThe term Director means the Director of the Office of Sustainable Housing and Communities established under section 5.
(5)Extremely low-income familyThe term extremely low-income family has the meaning given that term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).  (6)Healthy housingThe term healthy housing means housing, including senior housing and residential care facilities, that is designed, constructed, rehabilitated, and maintained in a manner that supports the health of the occupants of the housing.
(7)High-poverty communityThe term high-poverty community means a census tract with a poverty rate of not less than 25 percent, according to the most recent 5-year estimate of the American Community Survey of the Bureau of the Census.  (8)Housing-related health hazardThe term housing-related health hazard means any biological, physical, or chemical source of exposure or condition in, or immediately adjacent to, housing that could adversely affect human health.
(9)Indian tribeThe term Indian tribe has the meaning given the term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)).  (10)Livable communityThe term livable community means a metropolitan, urban, suburban, or rural community that—
(A)provides transportation choices that are safe, reliable, affordable, accessible, and accommodative for individuals with disabilities; (B)provides long-term affordable housing that provides accessible, energy-efficient, and location-efficient choices for people of all ages, incomes, races, and ethnicities;
(C)supports, revitalizes, and encourages the growth of existing communities and maximizes the cost-effectiveness of existing infrastructure; (D)promotes economic development and economic competitiveness;
(E)preserves the environment and natural resources and increases community resilience to natural or anthropogenic environmental disasters; (F)protects agricultural land, rural land, and green spaces; and
(G)supports public health and improves the quality of life for residents of, and workers in, the community. (11)Location-efficientThe term location-efficient characterizes mixed-use development or neighborhoods that integrate housing, transportation choices, commercial development, and facilities and amenities—
(A)to lower living expenses for working families; (B)to enhance economic and physical mobility;
(C)to encourage private investment in transit-oriented development; and (D)to encourage private sector infill development and maximize the use of existing infrastructure.
(12)Long-term affordable housingThe term long-term affordable housing means housing that is affordable housing for a period of not less than 30 years. (13)Low-income familyThe term low-income family has the meaning given the term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).
(14)Metropolitan planning organizationThe term metropolitan planning organization means a metropolitan planning organization described in section 134(b) of title 23, United States Code or section 5303(b) of title 49, United States Code. (15)OfficeThe term Office means the Office of Sustainable Housing and Communities established under section 5.
(16)Regional councilThe term regional council means a multiservice regional organization with State and locally defined boundaries that is— (A)accountable to units of general local government;
(B)delivers a variety of Federal, State, and local programs; and (C)performs planning functions and provides professional and technical assistance.
(17)Rural planning organizationThe term rural planning organization means a voluntary regional organization of local elected officials and representatives of local transportation systems— (A)that—
(i)works in cooperation with the department of transportation (or equivalent entity) of a State to plan transportation networks and advise officials of the State on transportation planning; and (ii)is located in a rural area—
(I)with a population of not less than 5,000; and (II)that is not located in an area represented by a metropolitan planning organization; or
(B)that is a regional transportation planning organization, as defined in section 5303 of title 49, United States Code. (18)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.
(19)StateThe term State has the meaning given the term in section 5302 of title 49, United States Code. (20)Sustainable developmentThe term sustainable development means development that—
(A)fulfills a current and future social need of a community; (B)promotes economic competitiveness or growth and creates new economic opportunity; and
(C)uses natural resources responsibly, minimizes ecological and environmental impacts, and improves community resilience to natural disasters while preserving the ability of future generations to meet their own needs.  (21)Transit-oriented developmentThe term transit-oriented development means high-density, walkable, accessible to individuals with disabilities, and location-efficient mixed-use development, including commercial development, and affordable and market-rate housing, that is within walking distance of and accessible to 1 or more public transportation facilities with frequent service.
(22)Unit of general local governmentThe term unit of general local government means— (A)a city, county, town, township, parish, village, or other general purpose political subdivision of a State; or
(B)a combination of general purpose political subdivisions, as determined by the Secretary. (23)Unit of special purpose local governmentThe term unit of special purpose local government—
(A)means a division of a unit of general local government that serves a special purpose and does not provide a broad array of services; and (B)includes an entity such as a school district, a housing agency, a transit agency, and a parks and recreation district.
(24)Very low-income familyThe term very low-income family has the meaning given the term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)). 5.Office of sustainable housing and communities (a)Office establishedThere is established in the Department an Office of Sustainable Housing and Communities, which shall—
(1)coordinate the policies of the Department with those of other Federal agencies that— (A)encourage locally directed comprehensive and integrated planning and development at the State, regional, and local levels;
(B)encourage coordinated public investments through the development of comprehensive regional plans; (C)provide long-term affordable housing that provides accessible, energy-efficient, healthy, and location-efficient choices for people of all ages, incomes, races, and ethnicities and individuals with disabilities, particularly for low-, very low-, and extremely low-income families; and
(D)achieve other goals consistent with the purposes of this Act; (2)review Federal programs and policies to determine barriers to interagency collaboration and make recommendations to promote the ability of local communities, including high-poverty communities, to access resources in the Department and throughout the Federal Government and coordinate with and conduct outreach to Federal agencies, including the Department of Transportation and the Environmental Protection Agency, on methods to improve the efficiency and effectiveness of programs within the Department of Transportation, the Environmental Protection Agency, the Department of Agriculture, and the Department;
(3)review Federal programs and policies to— (A)identify barriers to high-poverty individuals and communities’ access to Federal State, local, and private resources; and
(B)make recommendations— (i)to promote the ability of high-poverty communities to access resources in the Department and throughout the Federal Government and coordinate with and conduct outreach to Federal agencies, including the Department of Transportation and the Environmental Protection Agency; and
(ii)for methods to improve the access of high-poverty communities to Federal resources and programs within the Department of Transportation, the Environmental Protection Agency, and the Department;  (4)conduct research and advise the Secretary on the research agenda of the Department relating to coordinated development, in collaboration with the Office of Policy Development and Research of the Department;
(5)implement and oversee the grant programs established under this Act; (6)provide guidance, information on best practices, and technical assistance to communities seeking to adopt sustainable development policies and practices;
(7)administer initiatives of the Department relating to the policies described in paragraph (1), as determined by the Secretary; and (8)work with the Federal Transit Administration and the Federal Highway Administration of the Department of Transportation and other offices and administrations of the Department of Transportation, as appropriate—
(A)to encourage transit-oriented development;  (B)to coordinate Federal housing, community development, and transportation policies, including the policies described in paragraph (1); and
(C)to address combined household housing and transportation expenses in a coordinated manner. (b)DirectorThe head of the Office shall be the Director of the Office of Sustainable Housing and Communities.
(c)Duties relating to grant programs
(1)In generalThe Director shall carry out the grant programs established under this Act. (2)Small and rural communities grant programThe Director shall coordinate with the Secretary of Agriculture to make grants to small and rural communities under sections 7 and 8.
(3)Technical assistance for grant recipients and applicantsThe Director may— (A)coordinate with other Federal agencies to establish interagency and multidisciplinary teams to provide technical assistance to recipients of, and prospective applicants for, grants under this Act;
(B)by Federal interagency agreement, transfer funds to another Federal agency to facilitate and support technical assistance; and (C)make contracts with third parties to provide technical assistance to grant recipients and prospective applicants for grants.
6.Comprehensive planning grant program
(a)DefinitionsIn this section: (1)Consortium of units of general local governmentsThe term consortium of units of general local governments means a consortium of geographically contiguous units of general local government that the Secretary determines—
(A)represents all or part of a metropolitan statistical area, a micropolitan statistical area, or a noncore area, as those terms are defined by the Office of Management and Budget; (B)has the authority under State, Tribal, or local law to carry out planning activities, including surveys, land use studies, environmental or public health analyses, and development of urban revitalization plans; and
(C)has provided documentation to the Secretary sufficient to demonstrate that the purpose of the consortium is to carry out a project using a grant awarded under this Act. (2)Eligible entityThe term eligible entity means—
(A)a partnership between a consortium of units of general local government and an eligible partner, which shall designate a lead applicant to be the entity to establish the direct grant relationship with the Secretary; or  (B)an Indian tribe, if the Indian tribe has a Tribal entity that performs—
(i) housing and land use planning functions; or (ii)transportation or transportation planning functions.
(3)Eligible partnerThe term eligible partner means— (A)a metropolitan planning organization, a rural planning organization, or a regional council; or
(B)a metropolitan planning organization, a rural planning organization, or a regional council, and— (i)a State;
(ii)an Indian Tribe; (iii)a State and an Indian Tribe; 
(iv)a community development corporation; or (v)an institution of higher education.
(4)Grant programThe term grant program means the comprehensive planning grant program established under subsection (b). (5)Noncore areaThe term noncore area means a county or group of counties that are not designated by the Office of Management and Budget as a micropolitan statistical area or metropolitan statistical area.
(b)Comprehensive planning grant program establishedThe Director shall establish a comprehensive planning grant program to make grants to eligible entities to carry out a project— (1)to coordinate locally defined planning processes across jurisdictions and agencies;
(2)to identify regional partnerships for developing and implementing a comprehensive regional plan that advances the sustainability goals of the region; (3)to conduct or update assessments to determine regional needs and promote economic and community development;
(4)to develop or update— (A)a comprehensive regional plan; or
(B)goals and strategies to implement an existing comprehensive regional plan and other related activities; and (5)to identify local zoning and other code or policy changes necessary to implement a comprehensive regional plan and promote sustainable development and fair housing.
(c)Grants
(1)Diversity of granteesThe Director shall ensure geographic diversity among and adequate representation from each of the following categories: (A)Small and rural communitiesEligible entities that represent all or part of a noncore area, a micropolitan area, or a small metropolitan statistical area with a population of not more than 200,000.
(B)Mid-sized metropolitan communitiesEligible entities that represent all or part of a metropolitan statistical area with a population of more than 200,000 and not more than 500,000. (C)Large metropolitan communitiesEligible entities that represent all or part of a metropolitan statistical area with a population of more than 500,000.
(D)Indian tribesEligible entities that are Indian tribes. (2)Award of funds to small and rural communities (A)In generalThe Director shall—
(i)award not less than 15 percent of the funds under the grant program to eligible entities described in paragraph (1)(A); and (ii)ensure diversity among the geographic regions and the size of the population of the communities served by recipients of grants that are eligible entities described in paragraph (1)(A).
(B)Insufficient applicationsIf the Director determines that insufficient approvable applications have been submitted by eligible entities described in paragraph (1)(A), the Director may award less than 15 percent of the funds under the grant program to eligible entities described in paragraph (1)(A). (3)Award of funds to high-poverty communities (A)In generalThe Director shall award not less than 25 percent of the funds under the grant program to eligible entities within the jurisdiction of which there are not fewer than 3 census tracts with a poverty rate of not less than 25 percent, according to the most recent 5-year estimate of the American Community Survey of the Bureau of the Census.
(B)Insufficient applicationsIf the Director determines that insufficient approvable applications have been submitted by eligible entities described in subparagraph (A)— (i)the Director may award less than 25 percent of the funds under the grant program to eligible entities described in subparagraph (A);
(ii)the Office of the Director shall conduct further educational outreach to eligible entities within high-poverty communities; (iii)the Director shall keep an open application period until the Director determines there is an appropriate amount of approvable applications that can be awarded within the period of availability; and
(iv)the Director shall provide technical assistance to eligible entities within the jurisdiction of which are high-poverty communities. (4)Availability of funds (A)In generalAn eligible entity that receives a grant under the grant program shall—
(i)obligate any funds received under the grant program not later than 1 year after the date on which the grant agreement under subsection (g) is made; and (ii)expend any funds received under the grant program not later than 4 years after the date on which the grant agreement under subsection (g) is made.
(B)Unobligated amountsAfter the date described in subparagraph (A)(i), the Secretary may— (i)grant an extension to the eligible entity if the eligible entity has—
(I)demonstrated progress in executing the grant; and (II)certified that the eligible entity needs additional time to obligate grant funds; or 
(ii)award to another eligible entity, to carry out activities under this section, any amounts that an eligible entity has not obligated under subparagraph (A)(i). (d)Application (1)In generalThe lead applicant of an eligible entity that desires a grant under this section shall submit to the Director an application, at such time and in such manner as the Director shall prescribe, that contains—
(A)a description of the project proposed to be carried out by the eligible entity; (B)a budget for the project that includes the anticipated Federal share of the cost of the project and a description of the source of the non-Federal share;
(C)the designation of lead applicant to receive and manage any funds received by the eligible entity under the grant program; (D)a signed copy of a memorandum of understanding among local jurisdictions, including, as appropriate, a State, an Indian tribe, units of general local government, units of special purpose local government, metropolitan planning organizations, rural planning organizations, and regional councils that demonstrates—
(i)the creation of an eligible entity; (ii)a description of the nature and extent of planned collaboration between the eligible entity and any partners of the eligible entity;
(iii)a commitment to develop a comprehensive regional plan; and (iv)a commitment to implement the plan after the plan is developed;
(E)a certification by the lead applicant that the eligible entity has— (i)secured the participation, or made a good-faith effort to secure the participation, of transportation providers and public housing agencies within the area affected by the comprehensive regional plan and the entities described in clause (ii); and
(ii)created, or will create not later than 1 year after the date of the grant award, a regional advisory board to provide input and feedback on the development of the comprehensive regional plan that includes representatives of a State, the metropolitan planning organization, the rural planning organization, the regional council, local jurisdictions, non-profit organizations, and others, as deemed appropriate by the eligible entity, given the local context of the comprehensive planning effort; and (F)a certification that the eligible entity has solicited public comment on the contents of the project description under subparagraph (A) that includes—
(i)a description of the process for receiving public comment relating to the proposal; and (ii)such other information as the Director may require;
(G)a description of how the eligible entity will carry out the activities under subsection (f); and (H)such additional information as the Director may require.
(2)Indian tribesAn eligible entity that is an Indian tribe is not required to submit the designation under paragraph (1)(C) or the certification under paragraph (1)(E). (e)SelectionIn evaluating an application for a grant under the grant program, the Director shall consider the extent to which the application—
(1)demonstrates that the eligible entity has or will have the legal, financial, managerial, and technical capacity to carry out the project; (2)demonstrates the extent to which the eligible entity has developed partnerships throughout an entire region, including, as appropriate, partnerships with the entities described in subsection (d)(1)(D);
(3)demonstrates integration with local efforts in economic development and job creation; (4)demonstrates a strategy for implementing a comprehensive regional plan through regional infrastructure investment plans and local land use plans;
(5)promotes diversity among the geographic regions and the size of the population of the communities served by recipients of grants under this section; (6)demonstrates a commitment to seeking substantial public input during the planning process and public participation in the development of the comprehensive regional plan;
(7)demonstrates a strategy for connecting underserved, low-income, disabled, and minority community members with housing, transportation, and infrastructure resources;  (8)demonstrates a commitment to implementing the plan upon completion, including securing funding to implement 1 or more elements of the plan; and 
(9)demonstrates such other qualities as the Director may determine. (f)Eligible activitiesAn eligible entity that receives a grant under this section shall carry out a project that includes 1 or more of the following activities:
(1)Coordinating locally defined planning processes across jurisdictions and agencies. (2)Identifying potential regional partnerships for developing and implementing a comprehensive regional plan.
(3)Conducting or updating assessments to determine regional needs, including healthy housing, and promote economic and community development. (4)Developing or updating—
(A)a comprehensive regional plan; or (B)goals and strategies to implement an existing comprehensive regional plan.
(5)Identifying and implementing local zoning and other policy or code changes necessary to implement a comprehensive regional plan and promote sustainable development and fair housing. (g)Grant agreementEach eligible entity that receives a grant under the grant program shall agree to establish, in coordination with the Director, performance measures, reporting requirements, and any other requirements that the Director determines are necessary, that the eligible entity, through the lead applicant, shall meet at the end of each year in which the eligible entity receives funds under the grant program.
(h)Public outreach
(1)Outreach requiredEach eligible entity that receives a grant under the grant program shall perform substantial outreach activities— (A)to engage a broad cross-section of community stakeholders in the process of developing a comprehensive regional plan, including low-income families, minorities, disabled individuals, older adults, and economically disadvantaged community members; and
(B)to create an effective means for stakeholders to participate in the development and implementation of a comprehensive regional plan. (2)Finalization of comprehensive regional plan (A)In generalAn eligible entity that receives a grant under the grant program may not finalize a comprehensive regional plan before the eligible entity holds a public hearing to obtain the views of citizens, public agencies, and other interested parties.
(B)Availability of informationNot later than 30 days before a hearing described in subparagraph (A), an eligible entity shall make the proposed comprehensive regional plan and all information relevant to the hearing— (i)available to the public for inspection during normal business hours; and
(ii)available on a publicly accessible website. (C)NoticeNot later than 30 days before a hearing described in subparagraph (A), an eligible entity shall publish notice—
(i)of the hearing; and (ii)that the information described in subparagraph (B) is available.
(i)Violation of grant agreement or failure To comply with public outreach requirementsIf the Director determines that an eligible entity has not met the performance measures established in the grant agreement under subsection (g), is not making reasonable progress toward meeting such measures, is otherwise in violation of the grant agreement, or has not complied with the public outreach requirements under subsection (h), the Director may— (1)impose increased reporting and more stringent expenditure authorization requirements;
(2)withhold financial assistance until the requirements under the grant agreement or under subsection (h), as applicable, are met; (3)wholly or partly suspend or terminate the grant agreement;
(4)refer the grantee to the appropriate office within the Department for further enforcement action; and (5)take other remedies that may be legally available.
(j)Report on the comprehensive planning grant
(1)In generalNot later than 120 days after the date on which the grant agreement under subsection (g) expires, an eligible entity that receives a grant under the grant program shall submit a final report on the project to the Secretary. (2)Contents of reportThe report shall include—
(A)a detailed explanation of the activities undertaken using the grant, including an explanation of the completed project and how it achieves specific transit-oriented, transportation, housing, or sustainable community goals within the region; (B)a discussion of any obstacles encountered in the planning process and how the eligible entity overcame the obstacles;
(C)an evaluation of the success of the project using the performance measures established in the grant agreement under subsection (g), including an evaluation of the planning process and how the project contributes to carrying out the comprehensive regional plan;  (D)an outline of any proposed follow-up activities to implement 1 or more elements of the plan, including commitments of additional planned public or private investments for such activities; and 
(E)any other information the Director may require. (3)Interim reportsThe Director may require an eligible entity to submit an interim report or reports before the date on which the project for which the grant is awarded is completed.
(k)Authorization of appropriations
(1)AuthorizationThere are authorized to be appropriated to the Secretary for the award of grants under this section, to remain available until expended— (A)$570,800,000 for fiscal year 2022; and
(B)$707,300,000 for each of fiscal years 2023 through 2026. (2)Technical assistanceThe Director may use not more than 2 percent of the amounts made available under this subsection for a fiscal year for technical assistance under section 5(c)(3).
7.Community challenge grant program
(a)DefinitionsIn this section— (1)the terms consortium of units of general local governments, eligible entity, and eligible partner have the meanings given those terms in section 6; and
(2)the term grant program means the community challenge grant program established under subsection (b). (b)Community challenge grant program establishedThe Director shall establish a community challenge grant program to make grants to eligible entities to—
(1)promote integrated planning and investments across policy and governmental jurisdictions; and (2)implement projects identified in a comprehensive regional plan.
(c)Grants
(1)Diversity of granteesThe Director shall ensure— (A)geographic diversity among and adequate representation from eligible entities in each of the categories described in section 6(c)(1); and
(B)diversity among and adequate representation from eligible entities described in section 6(c)(3). (2)Terms and conditionsExcept as otherwise provided in this section, a grant under the grant program shall be made on the same terms and conditions as a grant under section 6.
(3)Expending fundsAn eligible entity that receives a grant under the grant program shall expend any funds received under the grant program not later than 5 years after the date on which the grant agreement under subsection (g) is made. (d)Application (1)ContentsAn eligible entity that desires a grant under the grant program shall submit to the Director an application, at such time and in such manner as the Director shall prescribe, that contains—
(A)a copy of the comprehensive regional plan, whether developed as part of the comprehensive planning grant program under section 6 or developed independently; (B)a description of the project or projects proposed to be carried out using a grant under the grant program;
(C)a description of any preliminary actions that have been or must be taken at the local or regional level to implement the project or projects described under subparagraph (B), including the revision of land use or zoning policies; (D)the designation of a lead applicant to be the entity to establish the direct grant relationship with the Secretary; 
(E)a signed copy of a memorandum of understanding among local jurisdictions, including, as appropriate, a State, units of general local government, units of special purpose local government, metropolitan planning organizations, rural planning organizations, and regional councils that demonstrates— (i)the creation of a consortium of units of general local government; and
(ii)a commitment to implement the activities described in the comprehensive regional plan; and (F)a certification that the eligible entity has solicited public comment on the contents of the project or projects described in subparagraph (B) that includes—
(i)a certification that the eligible entity made information about the project or projects available and afforded citizens, public agencies, and other interested parties a reasonable opportunity to examine the content of the project or projects and to submit comments; (ii)a description of the process for receiving public comment, and a description of the outreach efforts to affected populations and stakeholders;
(iii)a certification that the eligible entity— (I)held a public hearing to obtain the views of citizens, public agencies, and other interested parties;
(II)made the proposed project or projects and all information relevant to the hearing available for inspection by the public during normal business hours not less than 30 days before the hearing under subclause (I); and (III)published a notice informing the public of the hearing under subclause (I) and the availability of the information described in subclause (II); and
(G)a budget for the project or projects that includes the Federal share of the cost of the project or projects requested and a description of the source of the non-Federal share; and (H)such additional information as the Director may require.
(2)Indian tribesAn eligible entity that is an Indian tribe is not required to designate a lead applicant under paragraph (1)(D) or submit a memorandum of understanding under paragraph (1)(E). (e)SelectionIn evaluating an application for a grant under the grant program, the Director shall consider the extent to which the application—
(1)demonstrates that the eligible entity has or will have the legal, financial, managerial, and technical capacity to carry out the project; (2)demonstrates the extent to which the eligible entity has developed partnerships throughout an entire region, including partnerships with units of special purpose local government and transportation providers;
(3)demonstrates clear and meaningful interjurisdictional cooperation and coordination of housing, including healthy housing, transportation, and environmental policies and plans; (4)demonstrates a commitment to implementing a comprehensive regional plan and documents action taken or planned to implement the plan;
(5)identifies original and innovative ideas to overcoming regional problems, including local land use, zoning, or other obstacles to carrying out the comprehensive regional plan; (6)promotes diversity among the geographic regions and the size of the population of the communities served by recipients of grants under the grant program;
(7)demonstrates a commitment to substantial public input throughout the implementation process; (8)demonstrates a strategy for connecting underserved, low-income, disabled, and minority community members with housing, transportation, and infrastructure resources; and
(9)demonstrates such other qualities as the Director may determine. (f)Grant activities (1)Planning activities (A)In generalAn eligible entity that receives a grant under the grant program may use not more than 10 percent of the grant for planning activities.
(B)LimitationActivities related to the updating, reform, or development of a local code, plan, or ordinance to implement projects contained in a comprehensive regional plan shall not be considered planning activities for the purposes of a grant under the grant program. (2)ProjectsAn eligible entity that receives a grant under the grant program shall carry out 1 or more projects that are designed to achieve the goals identified in a comprehensive regional plan.
(g)Grant agreementEach eligible entity that receives a grant under the grant program shall agree to establish, through the lead applicant and in coordination with the Director, performance measures, reporting requirements, and any other requirements that the Director determines are necessary, that the eligible entity, through the lead applicant, shall meet at the end of each year in which the eligible entity receives funds under the grant program. (h)Violation of grant agreementIf the Director determines that an eligible entity has not met the performance measures established under subsection (g), is not making reasonable progress toward meeting such measures, or is otherwise in violation of the grant agreement, the Director may—
(1)impose increased reporting and more stringent expenditure authorization requirements; (2)withhold financial assistance until the requirements under the grant agreement are met;
(3)wholly or partly suspend or terminate the grant agreement; (4)refer the grantee to the appropriate office within the Department for further enforcement action; and
(5)take other remedies that may be legally available. (i)Report on the community challenge grant (1)In generalNot later than 120 days after the date on which the grant agreement under subsection (g) expires, an eligible entity that receives a grant under the grant program shall submit a final report on the project to the Secretary.
(2)Contents of reportThe report shall include— (A)a detailed explanation of the activities undertaken using the grant, including an explanation of the completed project and how it achieves specific transit-oriented, transportation, housing, or sustainable community goals within the region;
(B)a discussion of any obstacles encountered in the planning and implementation process and how the eligible entity overcame the obstacles; (C)an evaluation of the success of the project using the performance measures established under subsection (g), including an evaluation of the planning and implementation process and how the project contributes to carrying out the comprehensive regional plan; 
(D)outline of any proposed follow-up activities including commitments of additional planned public or private investments; and  (E)any other information the Director may require.
(3)Interim reportsThe Director may require an eligible entity to submit an interim report or reports before the date on which the project for which the grant is awarded is completed. (j)Authorization of appropriationsThere are authorized to be appropriated to the Secretary for the award of grants under this section, to remain available until expended—
(1)$175,350,000 for each of fiscal years 2022 through 2023; (2)$203,700,000 for fiscal year 2024;
(3)$233,100,000 for fiscal year 2025; and (4)$262,500,000 for fiscal year 2026.
8.Credit facility to support transit-oriented development
(a)DefinitionsIn this section, the following definitions shall apply: (1)Eligible applicantThe term eligible applicant means a State or local governmental authority.
(2)Eligible areaThe term eligible area means the area within ½ mile of an existing or planned major public transportation facility. (3)Eligible borrowerThe term eligible borrower means—
(A)a governmental entity, authority, agency, or instrumentality; (B)a corporation, partnership, joint venture, or trust on behalf of which an eligible applicant has submitted an application under subsection (c); or
(C)any other legal entity undertaking an infrastructure development project on behalf of which an eligible applicant has submitted an application under subsection (c). (4)Major public transportation facilityThe term major public transportation facility means—
(A)a fixed-guideway public transportation station; (B)a high speed rail or intercity rail station connecting to public transportation;
(C)an intermodal facility connecting multiple public transportation lines; or (D)a public transportation center located in an area other than an urbanized area.
(5)Planned major public transportation facilityThe term planned major public transportation facility means a major public transportation facility for which— (A)appropriate environmental reviews have been initiated or have been completed; and
(B)funding for construction can be reasonably anticipated. (6)ProjectThe term project means an infrastructure project that is used to support a transit-oriented development in an eligible area, including—
(A)property enhancement, including conducting environmental remediation, park development, and open space acquisition; (B)improvement of physical mobility, including rehabilitating, or providing for additional, streets, public transportation stations, structured parking, walkways, and bikeways;
(C)improve accommodations for individuals with disabilities; (D)utility development, including rehabilitating or relocating existing, or providing for new drinking water, wastewater, electric, and gas utilities; or
(E)community service facilities, such as child care centers. (7)Public transportationThe term public transportation has the meaning given that term in section 5302 of title 49, United States Code.
(b)Loan program establishedThe Secretary, in consultation with the Secretary of Transportation, may make or guarantee loans under this section to eligible borrowers for projects. (c)Application (1)In generalAn eligible applicant may submit to the Secretary an application for a loan or loan guarantee under this section—
(A)to fund a project carried out by the eligible applicant; or (B)on behalf of an eligible borrower, to fund a project carried out by the eligible borrower.
(d)Selection criteria
(1)In generalThe Secretary may make a loan or loan guarantee under this section for a project that— (A)is part of a community-wide development plan, as defined by the Secretary;
(B)promotes sustainable development; and (C)ensures that not less than 20 percent of any housing units constructed or substantially rehabilitated as part of transit-oriented development supported by the project are affordable over the long-term to, and occupied at time of initial occupancy by—
(i)renters with incomes at or below 60 percent of the area median income; or (ii)homeowners with incomes at or below 100 percent of the area median income.
(2)ConsiderationsThe Secretary, in consultation with the Secretary of Transportation, shall select the recipients of loans and loan guarantees under this section based on the extent to which— (A)the transit-oriented development supported by the project will encourage increased use of transit;
(B)the transit-oriented development supported by the project will create or preserve long-term affordable housing units in addition to the housing units required to be made available under paragraph (1)(C) or will provide deeper affordability than required under paragraph (1)(C); (C)the project will facilitate and encourage additional development or redevelopment in the overall public transportation station area;
(D)the local government has adopted policies that— (i)promote long-term affordable housing; and
(ii)allow high-density, mixed-use development near public transportation stations; (E)the transit-oriented development supported by the project is part of a comprehensive regional plan;
(F)the eligible borrower has established a reliable, dedicated revenue source to repay the loan; and (G)a loan or loan guarantee under this section would be used in conjunction with non-Federal resources to fund the project.
(e)Eligible sources of repaymentA loan made or guaranteed under this section shall be repayable, in whole or in part, from dedicated revenue sources, which may include— (1)user fees;
(2)property tax revenues; (3)sales tax revenues;
(4)other revenue sources dedicated to the project by property owners and businesses; and (5)a bond or other indebtedness backed by one of the revenue sources listed in this paragraph.
(f)Interest rateThe Secretary shall establish an interest rate for loans made or guaranteed under this section with reference to a benchmark interest rate (commonly known as a yield) on marketable Treasury securities with a maturity that is similar to the loans made or guaranteed under this section. (g)Maximum maturityThe maturity of a loan made or guaranteed under this section may not exceed the lesser of—
(1)35 years; or (2)100 percent of the useful life of any project to be financed by the loan, as determined by the Secretary.
(h)Maximum loan guarantee rate
(1)In generalThe guarantee rate on a loan guaranteed under this section may not exceed 75 percent of the amount of the loan. (2)Lower guarantee rate for low-risk borrowersThe Secretary shall establish a guarantee rate for loans to eligible borrowers that the Secretary determines pose a lower risk of default that is lower than the guarantee rate for loans to other eligible borrowers.
(i)FeesThe Secretary shall establish fees for loans made or guaranteed under this section at a level that is sufficient to cover all or part of the costs to the Federal Government of making or guaranteeing a loan under this section. (j)NonsubordinationA loan made or guaranteed under this section may not be subordinated to the claims of any holder of an obligation relating to the project in the event of bankruptcy, insolvency, or liquidation.
(k)Commencement of repaymentThe scheduled repayment of principal or interest on a loan made or guaranteed under this section shall commence not later than 5 years after the date of substantial completion of a project. (l)Repayment deferral for loans (1)In generalIf, at any time after the date of substantial completion of a project, the Secretary determines that dedicated revenue sources of an eligible borrower are insufficient to make the scheduled loan repayments of principal and interest on a loan made or guaranteed under this section, the Secretary may, subject to criteria established by the Secretary, allow the eligible borrower to add unpaid principal and interest to the outstanding balance of the loan.
(2)Treatment of deferred paymentsAny payment deferred under this section shall— (A)continue to accrue interest until fully repaid; and
(B)be scheduled to be amortized over the remaining term of the loan. (m)Sanctions for performance deficienciesIf the Director determines that a recipient of a loan made or guaranteed under this section has performance deficiencies in the use of the loan funds under this section or is otherwise in violation of the loan or loan guarantee agreement, the Director may impose sanctions and undertake other remedies for noncompliance in accordance with section 111 of the Housing and Community Development Act of 1974 (42 U.S.C. 5311) and the implementing regulations of the Department.
(n)Authorization of appropriationsThere are authorized to be appropriated for the cost of loans and loan guarantees under this section $110,000,000 for each of fiscal years 2022 through 2026. 9.Healthy homes (a)Federal initiative To support healthy housing and substantially reduce housing-Related health hazardsThe Secretary, acting through the Director of the Office of Lead Hazard Control and Healthy Homes and in consultation with the Secretary of Energy, the Administrator of the Environmental Protection Agency, the Secretary of Agriculture, the Secretary of the Treasury, the Director of the National Institute of Standards and Technology, the Director of the National Institute of Environmental Health Sciences, and the Director of the Centers for Disease Control, shall lead the Federal initiative to support healthy housing and substantially reduce the prevalence and severity of housing-related health hazards by—
(1)identifying best practices and model programs, including practices and programs that link services for low-income families and services for health hazards; (2)identifying best practices for finance products, building codes, and regulatory practices;
(3)researching training programs and work practices that can accurately assess housing-related health hazards; (4)promoting collaboration among Federal, State, local, and tribal agencies and non-governmental organizations; and
(5)coordinating with all relevant Federal agencies. (b)AssessmentThe Secretary shall conduct a collaborative, interagency assessment of best practices for—
(1)coordinating activities relating to healthy housing; and (2)creating incentives in programs of the Federal Government to advance the complementary goals of improving environmental health, energy conservation, decarbonization, and the availability of housing.
(c)Study and report on sustainable building features and indoor environmental quality in housing
(1)StudyThe Secretary, in consultation with the Secretary of Energy, the Director of the National Institute of Standards and Technology, the Director of the National Institute of Environmental Health Sciences, the Director of the Centers for Disease Control and Prevention, the Secretary of the Treasury, the Secretary of Agriculture, and any other Federal agency that the Secretary determines is appropriate, shall conduct a detailed study of how sustainable building features in housing, such as energy efficiency, affect— (A)the quality of the indoor environment;
(B)the prevalence of housing-related health hazards; and (C)the health of occupants of the housing.
(2)ReportNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Banking, Housing, and Urban Affairs and the Committee on Appropriations of the Senate and the Committee on Financial Services and the Committee on Appropriations of the House of Representatives a report containing the results of the study under paragraph (1). (d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.

